DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/22 have been fully considered but they are not persuasive.
With respect to Applicant’s argument against claim 1, the limitation of “an adjustable angle of at least about 90 degrees is formed between the back supporting plate and the side supporting plate” is fully met by Lin as illustrated below.

    PNG
    media_image1.png
    317
    478
    media_image1.png
    Greyscale

With respect to Applicant’s argument against claim 2, para. [0065] clearly discusses the distance of the wave-making mechanism 3 (flow generating device that produces a current as claimed) is adjustable with respect to the angled pool wall so that the bottom wall 12 of the mechanism 3 is generally parallel to the bottom surface of the pool 2.  The distance adjustment of mechanism 3 with respect to the sidewall of the pool 2 inherently affect the angle of the output current of mechanism 3 relative to the sidewall of the pool 2 as the bottom wall 12 of the mechanism 3 is being adjusted to arrive at generally parallel to the bottom surface of the pool 2.  The interpretation is considered reasonable to one of ordinary skill in the art.
With respect to Applicant’s argument against claim 3, Application’s argument is considered persuasive; accordingly, the prior rejection direct to the claim is hereby withdrawn.
With respect to Applicant’s argument against claim 8, para. [0065] clearly discusses the distance of the wave-making mechanism 3 (flow generating device that produces a current as claimed) is adjustable with respect to the angled pool wall so that the bottom wall 12 of the mechanism 3 is generally parallel to the bottom surface of the pool 2.  The distance adjustment of mechanism 3 with respect to the sidewall of the pool 2 inherently affect the angle of the output current of mechanism 3 relative to the sidewall of the pool 2 as the bottom wall 12 of the mechanism 3 is being adjusted to arrive at generally parallel to the bottom surface of the pool 2.  The interpretation is considered reasonable to one of ordinary skill in the art.
With respect to Applicant’s argument against claim 14, it is noted that Applicant relied on the argument for claim 8 to apply to claim 14; therefore, claims 14-20 will stand or fall together therewith.
With respect to Applicant’s argument against claim 21, Application’s argument is considered persuasive; accordingly, the prior rejection direct to the claim is hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0295397 (hereinafter Lin).
	Regarding claim 1, Lin discloses a hanging assembly (see Fig. 11) configured for use with a flow generating device (3) that produces a current in a pool, the hanging assembly comprising: a back supporting plate (524 and 525) configured to support the flow generating device in the pool; a side supporting plate (523) pivotably coupled to the back supporting plate such that an adjustable angle of at least about 90 degrees (see Fig. 11, the angle of 524 and 525) is formed between the back supporting plate and the side supporting plate; and a hanging unit (521) coupled to at least one of the back supporting plate and the side supporting plate and configured to couple to a sidewall of the pool (see Fig. 11).
Regarding claim 2, the hanging assembly of claim 1, wherein the adjustable angle between the back supporting plate and the side supporting plate which capable of adjusting a current angle of the current relative to the sidewall of the pool (see para. [0065]).
	Regarding claim 4, the hanging assembly of claim 1, wherein the side supporting plate and the back supporting plate are coupled together by a hinged connector (see Fig. 9, about 1000) having a free configuration that allows movement between the side supporting plate and the back supporting plate; and a locked configuration (via locking knob 1000) that prevents movement between the side supporting plate and the back supporting plate.
	Regarding claim 5, he hanging assembly of claim 4, wherein the hinged connector includes a first friction plate (see Fig. 9, about 1000) coupled to the back supporting plate; a second friction plate coupled to the side supporting plate (see Fig. 10); a pivot pin (see Fig. 9, where 1000 is pointing); and a nut threadably coupled to the pivot pin, wherein the nut releases the first and second friction plates in the free configuration and compresses the first and second friction plates in the locked configuration (see para. [0064]).
	Regarding claim 8, Lin discloses a hanging assembly (see Fig. 11) comprising a back supporting plate  (524) configured to support a flow generating device (3) that produces a current at a current angle relative to a sidewall of a pool; and a hanging unit (521, 522, 523) configured to couple to the sidewall of the pool; wherein the hanging assembly has a first configuration (the collapsed configuration) in which the back supporting plate is attached to the hanging unit; and a second configuration (the position as shown in Fig. 11) in which the back supporting plate is pivotably coupled to the hanging unit to inherently adjust the current angle (see para. [0065]).
	Regarding claim 9, the hanging assembly of claim 8, wherein the current angle is capable of adjusting to about 90 degrees in the first configuration (where 524 in Fig. 10 is about 90 degrees with 523); and wherein in the second configuration, the current angle is capable of adjusting to less than about 90 degrees (as 525 is moving closer to 523).
	Regarding claim 10, the hanging assembly of claim 8, further comprising a side supporting plate (523) and the back supporting plate (524) are coupled together by a hinged connector (see Fig. 9, about 1000) having a free configuration that allows movement between the side supporting plate and the back supporting plate; and a locked configuration (via locking knob 1000) that prevents movement between the side supporting plate and the back supporting plate.
	Regarding claim 11, the hanging assembly of claim 10, wherein the hinged connector includes a first friction plate (see Fig. 9, about 1000) coupled to the back supporting plate; a second friction plate coupled to the side supporting plate (see Fig. 10); a pivot pin (see Fig. 9, where 1000 is pointing); and a nut threadably coupled to the pivot pin, wherein the nut releases the first and second friction plates in the free configuration and compresses the first and second friction plates in the locked configuration (see para. [0064]).
Regarding claim 12, the hanging assembly of claim 10, wherein a plate angle (the angle between 522 and 524 in Fig. 10) between the back supporting plate and the side supporting plate is about 90 degrees (as shown in Fig. 10) or more (as shown in Fig. 11).
	Regarding claim 13, the hanging assembly of claim 10, further comprising a pool supporting block (525), wherein in the first configuration, the pool supporting block is positioned between the back supporting plate and the sidewall of the pool (see Fig. 11); and in the second configuration (the collapsed configuration), the pool supporting block is inherently positioned between the side supporting plate and the sidewall of the pool.
	Regarding claim 14, Lin discloses a hanging assembly (see Fig. 11) comprising a hanging unit (521) configured to couple to a sidewall of a pool; a back supporting plate (524, 525) configured to support a flow generating device (3) that produces a current at a current angle relative to the sidewall of the pool; and a side supporting plate (523) configured to suspend from the hanging unit adjacent to the sidewall of the pool, the back supporting plate pivotably coupled to the side supporting plate to inherently adjust the current angle (see para. [0065]).
	Regarding claim 15, the hanging assembly of claim 14, the current angle is capable of adjusting from about 0 (where 524 and 525 abut 523) to about 90 degrees (where 524 in Fig. 10 is about 90 degrees with 523).
	Regarding claim 16, the hanging assembly of claim 14, wherein the side supporting plate and the back supporting plate are coupled together by a hinged connector (see Fig. 9, the hinge pins between 5242 and 5241 and locking assembly 1000) having a free configuration that allows movement between the side supporting plate and the back supporting plate; and a locked configuration (via locking knob 1000) that prevents movement between the side supporting plate and the back supporting plate.
	Regarding claim 17, the hanging assembly of claim 16, wherein the hinged connector includes a first friction plate (see Fig. 9, about 1000) coupled to the back supporting plate; a second friction plate coupled to the side supporting plate (see Fig. 10); a pivot pin (see Fig. 9, where 1000 is pointing); and a nut threadably coupled to the pivot pin, wherein the nut releases the first and second friction plates in the free configuration and compresses the first and second friction plates in the locked configuration (see para. [0064]).
	Regarding claim 18, the hanging assembly of claim 16, wherein the hinged connector is positioned along an edge of the flow generating device between a back surface and a side surface of the flow generating device (see Figs. 10 and 11).
Regarding claim 19, the hanging assembly of claim 14, wherein the back supporting plate is configured to suspend from the hanging unit adjacent to the sidewall of the pool (see Fig. 11).
	Regarding claim 20, the hanging assembly of claim 19, wherein the current angle is about 90 degrees (see Figs. 11 and 1B, the current is about 90 degrees with respect to the vertical axis) when the back supporting plate is suspended from the hanging unit.
	Regarding claim 22, the hanging assembly of claim 1, the hanging unit (521) of Lin is directly coupled to the side supporting plate (523).
Regarding claim 23, the hanging assembly of claim 8, the hanging unit (521, 522, 523) of Lin is directly coupled to the side supporting plate (524).
Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754